Citation Nr: 0213893	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  02-09 460	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increase in a 50 percent rating for 
schizophrenia and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Attorney at 
Law





FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1964 to March 1969.

2.  In September 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his representative, that he wishes to 
withdraw his appeal for an increase in a 50 percent rating 
for service-connected schizophrenia and PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  







ORDER

The appeal is dismissed.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



